DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
 
	Claim Status
Claim 1 has been amended; support for claim 1 is found in at least Figures 1, 9 and 17.
Claims 4, 16, 18 and 19 have been cancelled.
Claims 1-3, 5-15, 17 and 20 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 103
The 35 USC § 103 rejections of the previous office action is withdrawn in view of the amendments to the claims.

Allowable Subject Matter
Claims 1-3, 5-15, 17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach nor render obvious the structure of the amended independent claim 1. The references used in the previous office action fails to teach nor render obvious a battery module having an upper and lower case housing the battery cells, a cover sheet between the upper and lower case, a plurality of wire type bus bars, wherein the battery module has a first and second accommodating space that define a first and second gas discharge path wherein the first and second discharge paths discharge gas in a front, back, left and right directions and wherein a flame generated can be interfered by the side wall of the first and second gas discharge paths so that ignition of adjacent battery cells is reduced. The prior art fails to teach such a discharge path of allowing gas to be discharged from all directions. This structure is not taught in the prior art and would not be an obvious modification to a skilled artisan. The references used in the previous office action Yasui US 2012/0021260 A1 and Biskup US 2017/0047572 teaches wherein gas is discharged from the battery cells in multiple directions  due to the zig zag orientation of Biskup and the but does not teach the configuration of gas being discharged in the front, back, left and right directions as required in the claim.  This would not be an obvious modification to one having ordinary skill in the art
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 05/31/2022, with respect to the combination of Yasui and Biskup teaching the first and second gas discharge paths in view of the amended claims have been fully considered and are persuasive.  The rejection of 02/01/2022 has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        /Maria Laios/Primary Examiner, Art Unit 1727